DETAILED ACTION

Status of Claims
•    The following is a notice of allowance in response to the examiner initiated interview dated 03/23/2022.
•    Claims 1, 9-10, 17, and 22 have been amended. Claims 1-2, 6-11 and 15-26 are pending and are allowed.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/618,543 filed 01/17/2018 and Provisional Patent Application Serial No. 62/793,170 filed 01/16/2019 have been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


IN THE CLAIMS

Authorization for this examiner’s amendment was given by Agent Yabing Luo on 03/23/2022.

1. 	(Currently Amended) A computerized method for implementing a hair-service based digital image search and ranking by a server, the method comprising: 
receiving a digitalized hair service portfolio from a hair professional application, wherein the hair service portfolio comprises hair professional contact information and a set of hair service digital images about one or more views of a set of hair professional customers; 
receiving, from the hair professional application, a set of tags for each hair service digital image of the set of hair service digital images, wherein each tag comprises a hair service descriptor of a hair service depicted in the hair service digital image; 
in response to receiving each hair service digital image and associated tags from the hair professional application, applying annotations to the hair service digital image by: 
extracting feature vectors from each hair service digital image; 
learning correlations between the extracted feature vectors and training annotations using a relevance model based on a translation of textual vocabularies to visual vocabularies; 
determining one or more annotations from the training annotations based on the learned correlations; and 
one or more determined annotations to each hair service digital image of the set of hair service digital images; 
storing the digitalized hair service portfolio, the set of hair service digital images, the set of tags, the one or more determined annotations, and the hair professional contact information in a digitalized hair service portfolio database; 
receiving the search from a customer application associated with a user, wherein the search comprises a hair service search image; 2Examiner: MITROS, ANNA MAE Serial No.: 16/251,012 Attorney Docket No.: HLK-001 
parsing the hair service search image to identify hair service attributes in the hair service search image by utilizing a content-based image retrieval (CBIR) system; 
searching the annotations and the tags associated with the stored set of hair service images that match the identified attributes of the received hair service search image to generate a search result of hair service digital images;
 determining a cosine similarity between vectors representing the received hair service search image and the feature vectors of the set of hair service images in the search result; 
obtaining a matching hair service digital image by ranking the search result based on the cosine similarity and modifying the search result via markup code of a web page or the customer application based on the ranking; and 
transmitting the matching hair service digital image and the hair professional contact information to the customer application associated with the user for display on the web page or a mobile application interface of the customer application.

9. 	(Currently Amended) The computerized method of claim 1, wherein the matching hair service digital image is determined based on a combination of a match between the stored set of 

10. 	(Currently Amended) A computer system for implementing a hair-service based digital image search and ranking by a server comprising: 
a processor; 
a memory containing instructions when executed on the processor, cause the processor to perform operations that: 
receive a digitalized hair service portfolio from a hair professional application, wherein the hair service portfolio comprises hair professional contact information and a set of hair service digital images about one or more views of a set of hair professional customers; 
receive, from the hair professional application, a set of tags for each hair service digital image of the set of hair service digital images, wherein each tag comprises a hair service descriptor of a hair service depicted in the hair service digital image; 
in response to receiving each hair service digital image and associated tags from the hair professional application, apply annotations to the hair service digital image by: 
extracting feature vectors from each hair service digital image; 
learning correlations between the extracted feature vectors and training annotations using a relevance model based on a translation of textual vocabularies to visual vocabularies; 
determining one or more annotations from the training annotations based on the learned correlations; and 
applying the one or more determined annotations to each hair service digital image of the set of hair service digital images; 
store the digitalized hair service portfolio, the set of hair service digital images, the set of tags, the one or more determined annotations, and the hair professional contact information in a digitalized hair service portfolio database; 4Examiner: MITROS, ANNA MAE Serial No.: 16/251,012 Attorney Docket No.: HLK-001
receive the search from a customer application associated with a user, wherein the search comprises a hair service search image; 
parse the hair service search image to identify hair service attributes in the hair service search image by utilizing a content-based image retrieval (CBIR) system; 
search the annotations and the tags associated with the stored set of hair service images that match the identified attributes of the received hair service search image to generate a search result of hair service digital images; 
determine a cosine similarity between vectors representing the received hair service search image and the feature vectors of the set of hair service images in the search result;
 obtain a matching hair-style digital image by ranking the search result based on the cosine similarity and modify the search result via markup code of a web page or the customer application based on the ranking; and 
transmit the matching hair service digital image and the hair professional contact information to the customer application associated with the user for display on the web page or a mobile application interface of the customer application.

set of hair service images and the received hair service search image, and a match between a location of the hair professional with respect to a user location.

22. 	(Currently Amended) The computerized method of claim 21, further comprising tagging the hair service search image with a hair service tag, a hair service color tag, a hair service thickness tag, a hair service demographic tag, and a hair service length tag, wherein searching the annotations is based on 


Reasons for Allowance
Eligibility Considerations
The amended claims recite eligible subject matter. Specifically, the amended claims do more than apply the abstract idea using a generic computer because the recited additional elements of the claim apply or use the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort to monopolize the exception. For example, claim 1 recites limitations regarding extracting features and learning correlations between extracted features and training annotations, all for the purpose of applying annotations to a searched image. The claimed feature of learning correlations for the search in this way, does more than just apply the judicial exception and uses the judicial exception in a meaningful way beyond generally linking. The features are now more than just peripherally incorporated into the 

Prior Art Considerations
Claims 1-2, 6-11 and 15-26 are allowable for the reasons set forth in the Office action dated 12/13/2021. For further details see the Office action dated 12/13/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ANNA MAE MITROS/Examiner, Art Unit 3625           

/ALLISON G WOOD/Primary Examiner, Art Unit 3625